In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00079-CR



        FELLISIA MESHAUN FORD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 15-0398X




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER
            Appellant Fellisia Meshaun Ford was convicted of assaulting a public servant and evading

arrest/detention with a vehicle and was sentenced to nine years’ imprisonment. On August 8,

2018, Ford’s court-appointed appellate counsel, Timothy J. Cariker, filed an Anders1 brief, and on

August 14, 2018, Ford filed her pro se motion for access to the record. Pursuant to Kelly v. State,

436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014), we are now required to enter an order specifying

the procedure to be followed to ensure Ford’s access to the record. This order is intended to

accomplish that goal.

            Cariker advised this Court that on August 6, 2018, he mailed a complete paper copy of the

appellate record to Ford. Allowing a generous fifteen days for that record to be delivered to Ford

and giving Ford thirty days to prepare and file her pro se response, we hereby set September 20,

2018, as the deadline for Ford to file her pro se response to Cariker’s Anders brief.

            IT IS SO ORDERED.

                                                       BY THE COURT


Date: August 21, 2018




1
    See Anders v. California, 386 U.S. 738 (1967).

                                                       2